      Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SACCANI DISTRIBUTING COMPANY,                  No. 2:20-cv-01498-TLN-DB
      a California corporation,
12
                        Plaintiff,
13                                                   ORDER
             v.
14
      CLEAN CAUSE, INC., a Delaware
15    corporation; and DOES 1 through 20,
      inclusive,
16
                        Defendants.
17

18

19          This matter is before the Court on Defendant Clean Cause, Inc.’s (“Defendant”) Motion to

20   Change Venue. (ECF No. 4.) Plaintiff Saccani Distributing Company (“Plaintiff”) filed an

21   opposition. (ECF No. 5.) Defendant filed a reply. (ECF No. 8.) For the reasons set forth below,

22   the Court hereby GRANTS Defendant’s Motion to Change Venue. (ECF No. 4.)

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                     1
      Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 2 of 10


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff, a beverage distributor in Sacramento, California, brings the instant action for

 3   Defendant’s alleged breach of a beverage distribution agreement (the “Agreement”). (See ECF

 4   No. 1.) Defendant manufactures and distributes an organic, sparkling yerba mate beverage. (Id.

 5   at 9; ECF No. 4 at 3.) The Agreement granted Plaintiff the exclusive right to distribute

 6   Defendant’s product within 21 northern California counties (the “Territory”). (ECF No. 1 at 9–

 7   10.) Plaintiff alleges despite the exclusive distribution rights granted by Defendant in the

 8   Agreement, “Defendant unilaterally amended the Agreement by withdrawing [Plaintiff’s]

 9   exclusive distribution rights for various locations throughout its Territory during the term of the

10   Agreement and assigned them to other distributors in violation of the Agreement.” (Id. at 10.)

11          On May 8, 2020, Plaintiff filed its lawsuit in Sacramento County Superior Court. (ECF

12   No. 1 at 7–13.) On July 24, 2020, Plaintiff removed the action to this Court on the basis of

13   diversity jurisdiction under 28 U.S.C. § 1332. (Id. at 1–5.) On August 6, 2020, Defendant filed

14   the instant motion to change venue. (ECF No. 4.) On August 20, 2020, Plaintiff filed an

15   opposition (ECF No. 5), and on August 28, 2020, Defendant filed a reply (ECF No. 8).

16          II.     STANDARD OF LAW

17          “For the convenience of parties and witnesses, in the interest of justice, a district court

18   may transfer any civil action to any other district or division where it might have been brought or

19   to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). The purpose

20   of 28 U.S.C. § 1404(a) (“§ 1404(a)”) “is to prevent the waste ‘of time, energy and money’ and ‘to
21   protect litigants, witnesses, and the public against unnecessary inconvenience and

22   expense[.]’” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (quoting Cont’l Grain Co. v.

23   Barge FBL-585, 364 U.S. 19, 26–27 (1960)). In considering a transfer pursuant to § 1404(a), the

24   district court undertakes an “individualized, case-by-case consideration of convenience and

25   fairness.” Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000) (internal citation

26   omitted).
27   ///

28   ///

                                                        2
     Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 3 of 10


 1          III.    ANALYSIS

 2          Defendant moves to transfer venue, arguing (1) the Agreement contains a valid forum-

 3   selection clause requiring all proceedings “arising from or [i]n any way connected to” the

 4   Agreement to be adjudicated in the State of New York, and (2) in the alternative, venue is proper

 5   in the U.S. District Court for the Eastern District of New York, the Southern District of New

 6   York, or the Western District of Texas. (See ECF Nos. 4, 8.) The Court declines to address

 7   Defendant’s second argument about proper venue as it finds the Agreement contains a valid

 8   forum-selection clause. The Court will evaluate whether the forum-selection clause is permissive

 9   or mandatory, whether it is presumptively valid, and whether it requires the instant action to be

10   adjudicated in the State of New York.

11                  A.     Permissive versus Mandatory Forum-Selection Clauses

12          Plaintiff asserts in its opposition that the forum-selection clause at issue is permissive —

13   not mandatory — and therefore does not require that disputes arising from the Agreement “be

14   heard exclusively in New York.” (ECF No. 5 at 4–5.) Defendant contends in reply that Atlantic

15   Marine covers all valid forum-selection clauses, regardless of whether they are permissive or

16   mandatory. (ECF No. 8 at 2–3 (citing Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of

17   Texas (Atl. Marine), 571 U.S. 49, 59 (2013)).)

18          Atlantic Marine is the Supreme Court’s seminal case on forum-selection clauses, but it

19   does not make any distinctions between permissive and mandatory forum-selection clauses. See

20   571 U.S. at 49. Prior to and following Atlantic Marine, district courts considering motions to
21   transfer based on a forum-selection clause begin with an analysis of whether the clause is

22   mandatory or permissive. See, e.g., Cooley v. Target Corp., No. SA CV 20-00876-DOC-JDE,

23   2020 WL 7230985, at * 2–3 (C.D. Cal. Oct. 12, 2020); Thabet Mgmt., Inc. v. Nautilus Ins. Co.,

24   No. 6:20-cv-02111-AA, 2021 WL 2555127, at *3 (D. Or. Jun. 22, 2021). “The prevailing rule

25   is . . . that where venue is specified with mandatory language the clause will be enforced.”

26   Cooley, 2020 WL 7230985, at *3 (citing Almont Ambulatory Ctr., LLC v. UnitedHealth Grp.,
27   Inc., No. CV-14-02139-MWF (VBKx), 2015 WL 1608991, at *45 (C.D. Cal. Apr. 10, 2015);

28   Docksider, Ltd. v. Sea Tech., 875 F.2d 762, 764 (9th Cir. 1989)) (finding mandatory a forum-

                                                       3
      Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 4 of 10


 1   selection clause which stated: “The parties agree that the exclusive forum and venue for any legal

 2   action arising out of or related to this Agreement shall be the [U.S.] District Court for the District

 3   of Minnesota . . . .” (emphasis in original)). “To be mandatory, a forum selection clause must

 4   contain wording suggesting that the parties intended to designate the specified forum as the

 5   exclusive forum.” Thabet Mgmt., Inc., 2021 WL 2555127, at *3 (emphasis in original) (citing

 6   Summit Foods, Inc. v. Viking Packaging Techs., Inc., No. 3:18-cv-1470-SI, 2018 WL 4690364, at

 7   *2 (D. Or. Sept. 28, 2018)); see, e.g., Meridian PO Fin. LLC v. OTR Tire Grp. Inc., 507 F. Supp.

 8   3d 1148, 1157 (2020) (finding mandatory a forum-selection clause which required that any suit

 9   arising out of a loan and security agreement be instituted in the U.S. District Court for the district

10   of the state in which plaintiff’s chief executive office is located and which stated: “each

11   party . . . waives any and all objections to jurisdiction or venue that it may have . . . .”);

12   Docksider, Ltd., 875 F.2d at 762 (finding mandatory a forum-selection clause which stated:

13   “Venue of any action brought hereunder shall be deemed to be in Gloucester County, Virginia.”).

14           “[A] forum[-]selection clause is permissive when it merely shows that the parties have

15   consented to jurisdiction in a particular locale, but does not preclude litigation elsewhere.”

16   Summit Foods, 2018 WL 4690364, at *2 (citing Docksider, Ltd., 875 F.2d at 764); see, e.g., Hunt

17   Wesson Foods, Inc. v. Supreme Oil Co., 817 F.2d 75, 76–78 (9th Cir. 1987) (finding permissive a

18   forum-selection clause which stated: “The courts of California, County of Orange, shall have

19   jurisdiction over the parties in any action at law relating to the subject matter or the interpretation

20   of this contract.”); Thabet Mgmt., Inc., 2021 WL 2555127, at *4 (finding permissive a jurisdiction
21   clause which stated: “It is agreed . . . the Insurer and the insured will submit to the jurisdiction of

22   the State of New York . . . Nothing in this clause constitutes or should be understood to constitute

23   a waiver of the Insurer’s rights to remove an action to a [U.S.] District Court.”).

24           Here, Section 20.1 of the Agreement provides, in relevant part:

25                   The Agreement shall be construed under, and governed by, the laws
                     of the State of New York. The parties agree that jurisdiction and
26                   venue for any legal proceeding arising from or in any way connected
                     to this Agreement will lie in the State of New York, and both parties
27                   hereby submit to the jurisdiction and venue of said courts. If any
                     portion of this Agreement itself is contrary to law, the remaining
28                   provision shall remain valid.

                                                          4
         Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 5 of 10


 1   (ECF No. 4 at 5; ECF No. 4-3 at 18; ECF No. 5 at 4.) Because § 20.1 provides “that jurisdiction

 2   and venue for any legal proceeding” will lie in the State of New York and states that the parties

 3   “submit to the jurisdiction and venue of said courts,” the Court finds § 20.1 specifies venue with

 4   mandatory language. See Cooley, 2020 WL 7230985, at *3. The Court therefore finds § 20.1 to

 5   be a mandatory forum-selection clause.1 The Court will next turn to an analysis of whether the

 6   clause itself is valid.

 7                   B.        Validity of the Forum-Selection Clause

 8            “When the parties have agreed to a valid forum-selection clause, a district court should

 9   ordinarily transfer the case to the forum specified in that clause. Only under extraordinary

10   circumstances unrelated to the convenience of the parties should a § 1404(a) motion be denied.”

11   Atl. Marine, 571 U.S. at 62 (footnote omitted). A forum-selection clause is prima facie valid and

12   should not be set aside unless the party challenging enforcement can show it is unreasonable

13   under the circumstances. M/S Bremen v. Zapata Off-Shore Co. (Bremen), 407 U.S. 1, 10 (1972).

14   A forum-selection clause is unreasonable if: (1) its incorporation into the contract was the “result

15   of fraud, undue influence, or overweening bargaining power”; (2) the selected forum is so

16   inconvenient that “the complaining party will for all practical purposes be deprived of its day in

17   court”; or (3) “enforcement of the clause would contravene a strong public policy of the forum in

18   which the suit is brought.” Argueta v. Banco Mexicano, S.A., 87 F.3d 320, 325 (9th Cir. 1996)

19   (citing Bremen, 407 U.S. at 15, 18) (internal quotations omitted); see also Gemini Techs., Inc. v.

20   Smith & Wesson Corp., 931 F.3d 911, 915 (9th Cir. 2019).
21            Defendant argues the forum-selection clause “would not contravene strong public policy

22   of the forum in which it is sought,” and litigation in New York would not be so difficult and

23   inconvenient such that Plaintiff would be deprived of its day in court. (ECF No. 4 at 6 (citing

24
     1
             The Court also finds Defendant is correct that § 20.1 of the Agreement “is just as
25   mandatory as the forum-selection clause language reviewed and analyzed . . . in Atlantic Marine”
26   (ECF No. 8 at 3), and therefore should be enforced. The clause in Atlantic Marine noted that all
     disputes between the parties “shall be litigated in the Circuit Court for the City of Norfolk,
27   Virginia, or the [U.S.] District Court for the Eastern District of Virginia, Norfolk Division.” 571
     U.S. at 53 (internal quotations omitted) (citing In re Atl. Marine Constr. Co., 701 F.3d 736, 737–
28   38 (5th Cir. 2012)).

                                                         5
      Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 6 of 10


 1   Bremen, 407 U.S. at 18).) Defendant also asserts Plaintiff has not challenged either the validity

 2   or enforceability of the forum-selection clause. (ECF No. 8 at 5.)

 3          Plaintiff in opposition does not argue the contract was the “result of fraud, undue

 4   influence, or overweening bargaining power” or that the U.S. District Court for the Eastern

 5   District of New York, the Southern District of New York, or the Western District of Texas is so

 6   inconvenient that Plaintiff “will for all practical purposes be deprived of its day in court.” (See

 7   ECF No. 5); see also Argueta, 87 F.3d at 325. However, Plaintiff does contend the “Eastern

 8   District has an overriding interest in the outcome of this case,” as “improper and injurious actions

 9   by a non-resident against a California plaintiff should not be rewarded by transferring the action

10   to a forum with no connection to such claims — i.e., New York or Texas.” (ECF No. 5 at 6–7.)

11   Plaintiff maintains “[a] state generally has a ‘manifest interest’ in providing its residents with a

12   convenient forum for redressing injuries by non-resident actors.” (Id. at 7 (citing Burger King

13   Corp. v. Rudzewicz, 471 U.S. 462, 473 (1985)).)

14          Here, the Court recognizes that California may have an interest in adjudicating this case

15   given the alleged injury to one of its residents. However, Plaintiff has not established that courts

16   in New York are in any way unable to adjudicate its claims for breach of contract and breach of

17   the implied covenant of good faith and fair dealing, or that the State of New York does not also

18   have an interest in the fair adjudication of these cases. Additionally, Plaintiff does not point to

19   any public policy cautioning against transferring run-of-the-mill state law claims to another state.

20   The Court therefore finds enforcement of § 20.1 would not “contravene a strong public policy of
21   the forum in which the suit is brought.” Argueta, 87 F.3d at 325.

22          Accordingly, the Court finds the forum-selection clause is prima facie valid.

23                  C.      Whether the Forum-Selection Clause Requires Transfer

24          In a § 1404(a) analysis, the Court first determines whether the case could have been

25   brought in the transferee forum and then considers the convenience of the parties and witnesses

26   and the interest of justice. 28 U.S.C. § 1404(a). Courts looks to several factors to determine
27   where the interests of justice and convenience lie, including “(1) plaintiff’s choice of forum, (2)

28   convenience of the parties, (3) convenience of the witnesses, (4) ease of access to the evidence,

                                                         6
      Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 7 of 10


 1   (5) familiarity of each forum with the applicable law, (6) feasibility of consolidation of other

 2   claims, (7) any local interest in the controversy, and (8) the relative court congestion and time of

 3   trial in each forum.” Barnes & Noble, Inc. v. LSI Corp., 823 F. Supp. 2d 980, 993 (N.D. Cal.

 4   2011) (citing Vu v. Ortho-McNeil Pharm., Inc., 602 F. Supp. 2d 1151, 1156 (N.D. Cal. 2009));

 5   see also Jones, 211 F.3d at 498–99. “No single factor is dispositive, and a district court has broad

 6   discretion to adjudicate motions for transfer on a case-by-case basis.” Ctr. for Biological

 7   Diversity v. Kempthorne, No. C 08-1339 CW, 2008 WL 4543043, at *2 (N.D. Cal. Oct. 10, 2008)

 8   (citing Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988); Sparling v. Hoffman Constr.

 9   Co., Inc., 864 F.2d 635, 639 (9th Cir. 1988)).

10          Where the forum-selection clause is found to be valid, the Court must adjust its usual §

11   1404(a) analysis. Atl. Marine, 571 U.S. at 63. “First, the plaintiff’s choice of forum merits no

12   weight.” Id. “Second, a court evaluating a defendant’s § 1404(a) motion to transfer based on a

13   forum-selection clause should not consider arguments about the parties’ private interests.” Id. at

14   64. This means a district court should consider arguments only about public-interest factors. Id.

15   As these factors “will rarely defeat a transfer motion, the practical result is that forum-selection

16   clauses should control except in unusual cases . . . [which] will not be common.” Id. “Third,

17   when a party bound by a forum-selection clause flouts its contractual obligation and files suit in a

18   different forum, a § 1404(a) transfer of venue will not carry with it the original venue’s choice of

19   law rules — a factor that in some circumstances may affect public-interest considerations.” Id.

20          Defendant in its motion does not explicitly consider the § 1404(a) factors. Plaintiff in
21   opposition, however, addresses four factors. As a preliminary matter, the Court declines to

22   consider the factors relating to the parties’ private interests — namely plaintiff’s choice of forum,

23   convenience of the parties, and convenience of the witnesses — because there is a valid forum-

24   selection clause. The Court will consider each in turn.

25          With respect to relative court congestion, Plaintiff argues the level of congestion in the

26   Southern and Eastern Districts of New York make a transfer to either court unreasonable, because
27   both of those courts have a higher number of pending cases than the Eastern District of

28   California. (ECF No. 5 at 6.) Plaintiff notes that as of June 30, 2020, the Southern District of

                                                        7
      Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 8 of 10


 1   New York had 18,354 cases pending, the Eastern District of New York had 11,815 cases pending,

 2   and the Eastern District of California had 7,440 cases pending. (Id.) The Court agrees with

 3   Defendant’s argument in reply — Plaintiff has not proven that either district court in New York is

 4   incapable of managing its docket and there are more judges appointed to the bench in those courts

 5   compared to the Eastern District of California. (ECF No. 8 at 8.) Additionally, the Chief Judge

 6   of the Eastern District Court of California, Judge Kimberly J. Mueller, testified before the House

 7   Judiciary Committee earlier this year on the need for new federal court judgeships and noted the

 8   Eastern District of California’s average caseload per judgeship is 1,224, compared to a national

 9   average of 734. Hearing on The Need for New Lower Court Judgeships, 30 Years in the Making,

10   117th Cong. 2–3 (2021) (statement of Kimberly J. Mueller, Chief Judge, U.S. District Court,

11   Eastern District of California), available at

12   http://www.caed.uscourts.gov/caednew/assets/File/Chief%20Judge%20Kimberly%20J_%20Muel

13   ler's%20Written%20Statement_2_21.pdf (last accessed Aug. 9, 2021). Chief Judge Mueller also

14   remarked the Eastern District has qualified for judicial emergency status for at least 20 years,

15   showing the need for more judgeships. Id. The Southern and Eastern Districts of New York have

16   also qualified for judicial emergency status. U.S. Courts, Judicial Emergencies, available at

17   https://www.uscourts.gov/judges-judgeships/judicial-vacancies/judicial-emergencies (last

18   accessed Aug. 9, 2021). The Court therefore finds this factor to be neutral.

19           With respect to local interest in the controversy, Plaintiff argues the Eastern District of

20   California has a public interest in the outcome of this case because one of its residents was
21   allegedly harmed by a non-resident. (ECF No. 5 at 6.) As noted previously, the Court finds

22   Plaintiff’s argument unpersuasive, as it has not established New York courts cannot adjudicate its

23   claims, that the State of New York does not have an interest in fair adjudication, or that there is

24   any public policy cautioning against transfer. The Court also agrees with Defendant that while

25   this district may have an interest in this controversy, this factor alone “does not rise to the level of

26   suggesting that this is an extraordinary case” that would defeat a motion to transfer with a valid
27   forum-selection clause. (See ECF No. 8 at 9); see also Atl. Marine, 571 U.S. at 64. The Court

28   finds this factor neutral as well.

                                                         8
      Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 9 of 10


 1           With respect to the familiarity of the forum with the applicable law, Plaintiff concedes that

 2   any differences in California and New York law with respect to these “straightforward breach of

 3   contract and breach of the implied covenant of good faith and fair dealing” claims is minimal.

 4   (Id.) Defendant asserts there are no conflict of law issues that will “materially affect” the laws

 5   applied in this case. (ECF No. 8 at 9.) The Court agrees and finds this factor to be neutral.

 6           With respect to any burden on jury members, Plaintiff argues “the citizens of the Eastern

 7   District have a substantial interest” regarding the alleged “wrongful conduct” and there is no

 8   unfair burden on them, as all of the events giving rise to Plaintiff’s claims occurred in this district,

 9   the Agreement was performed in this district, and the alleged breaches occurred in this district.

10   (ECF No. 5 at 7.) Defendant notes the relevant question here is not the burden on potential jury

11   members in the Eastern District of California, but rather “whether it would be unfair to burden the

12   citizens of the agreed-upon forum, New York, with jury duty in this matter due to its lack of local

13   connection.” (ECF No. 8 at 9.) The Court agrees with Defendant that Plaintiff has not

14   adequately demonstrated this factor weighs in Plaintiff’s favor. (Id.)

15           The parties’ briefing does not address the ease of access to evidence or the feasibility of

16   consolidation with other claims. (See ECF Nos. 4, 5, 8.) The Court will therefore consider those

17   factors to be neutral.

18           Based on the foregoing, the Court finds Plaintiff has not demonstrated the public interest

19   factors weigh so heavily as to defeat the instant transfer motion. This case is not such an unusual

20   case such that the valid forum-selection clause should not control. See Atl. Marine, 571 U.S. at
21   64.

22           IV.     CONCLUSION

23           Based on the foregoing, the Court hereby GRANTS Defendant’s Motion to Change

24   Venue. (ECF No. 4.) The parties are instructed to file a stipulation and proposed order to the

25   Court indicating to which court within the State of New York this action will be transferred.

26   ///
27   ///

28   ///

                                                         9
     Case 2:20-cv-01498-TLN-DB Document 9 Filed 08/31/21 Page 10 of 10


 1        IT IS SO ORDERED.

 2        DATED: August 31, 2001
 3

 4                                      Troy L. Nunley
 5                                      United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                          10
